Title: From Thomas Jefferson to Lucy Ludwell Paradise, 6 January 1789
From: Jefferson, Thomas
To: Paradise, Lucy Ludwell



Dear Madam
Paris Jan. 6. 1789.

Engaged in writing letters by an opportunity which offers for England, it has not been in my power to answer sooner your favor of the day before yesterday. I think you make yourself more unhappy about your affairs than they merit. And even were they worse than they are, the uneasiness you give yourself, the perpetually brooding over them in your mind would not mend them. It may injure your health, it may injure you head, even. It increases your sufferings, and cannot possibly shorten them. Nor are your affairs really so bad as you suppose them. Two or three years patience and economy is all that is necessary to set them to rights. The question is How shall you employ those two or three years? In Virginia I doubt whether you would not be less happy than any where. You would be among your relations, and would wish to live like them. You would be in your estate without being able to touch it, like Tantalus, to the neck in water which he could not taste: or if you lived on the produce of your estate it would cripple all the efforts of Colo. Burwell and your steward to effect your final relief; it might throw your creditors into despair, and suggest to them the bringing suits in Virginia (which the new constitution will enable them to do.) In this case, as the life estate alone of Mr. Paradise could be sold, and life-estates sell for a song in a country where no body buys but for their children, your whole resource might be cut off for long years to come. The two objects then are, madam, to keep the creditors in patience, and to place yourself so as that you may pass two or three years in the best degree of tranquillity attainable. I believe this can only be in England.  There, you would speak the language of the country, it’s manners are agreeable to you, you would find society, and you would may-be find some pursuit to which you could attach yourself. In the first moments you could be useful to your affairs in bringing the creditors over to concur in the arrangements already taken by Mr. Paradise and yourself, by offering to them to join your ratification to the necessary acts. This would be a sufficient inducement to them, it would leave Mr. Paradise free to join you in England, and it would cut off the possibility of your creditors seeking redress in Virginia against Mr. Paradise’s life-estate. So that, according to my view of the subject, your happiness, and your interest calls you to England.
I have attended also, Madam, to your desire to put it out of Count Barziza’s power to sell the Virginia estate: I have considered your marriage-settlement with this view, and I think it very practicable. It would only be necessary for yourself and Mr. Paradise to execute a deed with the limitations of life-estates to him and your self, exactly as in the marriage-settlement, and then to add the following limitations.
Remainder, (after your death) to trustees in fee, in trust that they should remit the annual profits to the Countess Barziza during the life of Count Barziza, if she lives so long:
After the death of Count Barziza, to reconvey the estate to your daughter in fee on condition of her residing in the United states:
If she should not chuse to reside there, then to remit her the annual profits during her life.
After her death, to reconvey to such of her children as shall reside there seven years between the ages of 15. and 25. and in such proportions as the countess Barziza shall appoint, to be held by them in fee simple.
With a clause admitting a joint-revocation by Mr. Paradise and yourself at will.
Such a deed must be executed by Mr. Paradise and yourself, and must be recorded in the General court of Virginia.
I must still press on you the necessity of ceasing to think of your affairs. Consider how you can place yourself so as to live within a fixed sum, calculate your expences upon that scale, adhere to it with firmness, and then only think of some pursuit which will attract your mind and prevent it’s recurring to what is past or present. The future holds up to you a consolatory picture; which  no one wishes more to see realized than, dear Madam, Your most obedient & humble servt,

Th: Jefferson

